Mr. Justice Burnett
delivered the opinion of the court.
It is disclosed by the record that the city published notice of its purpose to pass a reassessment ordinance to cover the expenses of the improvement named, and *301that the plaintiffs filed their objections to the proposed action setting forth many errors of law and others based on questions of fact. At the time and place appointed for hearing, the council, without any determination at all of the questions involved, adjourned until the next day, when the proposed ordinance and the objections were referred to a committee. This committee, after considerable delay, reported in general terms advising the overruling of all the objections. The council, without making any findings respecting the facts involved, ignored the objections and passed the ordinance. No notice was given of any proposed action of the council after the first one already mentioned.
Much space in the plaintiffs’ brief is devoted to the discussion of the action of the Circuit Court in declining, tq hear argument on the question and summarily dismissing the writ. In the view we take of this case it is not necessary to consider this question. In refusing to make specific findings on the questions of fact involved in the objections and in disposing of all the objections both of law and of fact by a mere omnibus denial of them, the council was in error as decided by this court in Hochfeld v. City of Portland, 72 Or. 190 (142 Pac. 824). The principles involved in this case and in that are identical, and our decision there is controlling here. The substance of that precedent is that in such cases the taxpayer who must meet the expenses of public improvements is entitled to know for what he is taxed and to have nothing charged against him except what has been actually expended. It is the duty of the council to defend the citizen against willful violations of contracts and the omission of work agreed to be done in making public improvements. It is for the protection of the taxpayer that *302the provisions of law involved have been enacted. In short, he is entitled to a record showing in detail for what he is taxed and the items going to make np the burden imposed. This is a matter which the council cannot delegate for final action to a mere committee, nor dismiss with a wave of the hand. It is required to make and place its findings on record for the information of those compelled to contribute to the expense involved.
The conclusion is that the decision of the Circuit ' Court dismissing the writ is reversed and the cause remanded, with directions to instruct the defendants to give the notice required by the charter and ordinances of the city for hearing objections appearing in the record and to proceed to the determination of them in accordance with this opinion.
Reversed. Rehearing Denied.
Mr. Justice Eakin and Mr. Justice McNary concur.
Mr. Chief Justice McBride dissents.